         Case 2:20-cv-01635-KSM Document 21 Filed 12/11/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 HENRY STURSBERG,                                             CIVIL ACTION

        Plaintiff,
                                                              NO. 20-1635-KSM
        v.

 MORRISON SUND, PLLC, et al.,

         Defendants.


                                                ORDER

       AND NOW, this 11th day of December, 2020, upon consideration of Defendants Morrison

Sund, PLLC and Matthew Burton’s Motion to Dismiss Plaintiff Henry Stursberg’s Complaint

Pursuant to Federal Rules of Civil Procedure 12(b)(2), (3), (5), and (6) (Doc. No. 2), Plaintiff’s

opposition brief (Doc. No. 6), Defendants’ reply brief (Doc. No. 7), Plaintiff’s sur-reply brief (Doc.

No. 16), the parties’ oral arguments on the motion, and for the reasons set forth in the

Memorandum, it is hereby ORDERED that the complaint is DISMISSED without prejudice

pursuant to Federal Rule of Civil Procedure 12(b)(5).

IT IS SO ORDERED.

                                                      /s/KAREN SPENCER MARSTON
                                                      _____________________________
                                                      KAREN SPENCER MARSTON, J.
